United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-1717
                                    ___________

United States of America,           *
                                    *
            Appellee,               *
                                    * Appeal from the United States
      v.                            * District Court for the
                                    * District of Nebraska.
Luis Antonio Flores-Dominguez,      *
                                    * [UNPUBLISHED]
            Appellant.              *
                               ___________

                              Submitted: November 5, 2007
                                 Filed: November 8, 2007
                                  ___________

Before WOLLMAN, COLLOTON, and BENTON, Circuit Judges.
                        ___________

PER CURIAM.

       Luis Antonio Flores-Dominguez challenges the 120-month prison sentence the
district court1 imposed after he pleaded guilty to conspiring to distribute 500 grams
or more of a mixture or substance containing methamphetamine in violation of 21
U.S.C. §§ 841(a)(1), (b)(1), and 846. Flores-Dominguez’s counsel has filed a brief
under Anders v. California, 386 U.S. 738 (1967), arguing that the district court should
have had discretion to sentence Flores-Dominguez below the mandatory minimum
notwithstanding his ineligibility for a safety-valve reduction, and that his sentence is

      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
unreasonable. We conclude that Flores-Dominguez’s sentence is not unreasonable
because 120 months was the statutory minimum. See United States v. Gregg, 451
F.3d 930, 937 (8th Cir. 2006); United States v. Chacon, 330 F.3d 1065, 1066 (8th Cir.
2003). After reviewing the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no nonfrivolous issues. Accordingly, the judgment of the district
court is affirmed.
                        ______________________________




                                         -2-